Case: 18-12155    Date Filed: 11/26/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12155
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cr-20874-JAL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ALAN RENE SAJOUS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 26, 2018)

Before WILLIAM PRYOR, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-12155     Date Filed: 11/26/2018    Page: 2 of 3


      Alan Sajous appeals pro se the denial without prejudice of his motion to seal

records. Sajous sought to seal records to prevent retaliation for his past cooperation

with the government to prosecute his cohorts for using stolen identities to

fraudulently obtain tax refunds. The district court ruled that Sajous had “not

provided any factual basis relating to himself or his family that provides a basis for

sealing entries in the court’s docket.” We affirm.

      The district court has “discretion to determine which portions of the record

should be placed under seal, but [that] discretion is guided by the presumption of

public access to judicial documents.” Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d
1224, 1235 (11th Cir. 2013). “The press and public enjoy a qualified First

Amendment right of access to criminal trial proceedings.” United States v. Ochoa-

Vasquez, 428 F.3d 1015, 1028 (11th Cir. 2005). In addition, “the courts of this

country recognize a general right to inspect and copy public records and

documents, including judicial documents and records.” Nixon v. Warner

Commc’ns, 435 U.S. 589, 597 (1978). The presumption favoring public access to

trial documents may be overcome if a party establishes that his rights are

undermined by publicity. Press-Enter. Co. v. Superior Ct. of Cal. for Riverside Cty.,

478 U.S. 1, 9 (1986). To rebut the presumption in favor of public access, the

requesting party must establish that sealing the records “is essential to preserve




                                          2
              Case: 18-12155        Date Filed: 11/26/2018   Page: 3 of 3


higher values and is narrowly tailored to serve that interest.” Id. (quoting Press-

Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1984)).

      The district court did not abuse its discretion when it denied Sajous’s motion

to seal records. Sajous sought to seal documents and transcripts in three different

sentencing proceedings during which he and prosecutors described the extent of his

assistance as a government informant. Sajous speculated that he or his family

might be harmed based on retaliation allegedly inflicted on the families of

defendants in unrelated cases. Sajous mentioned no threat made to him or his

family even though all of the documents that he sought to seal had been available

to the public for at least a year and his cohorts had known of the extent of his

cooperation for at least that length of time. Without some evidence that sealing the

records of Sajous’s sentencing proceedings was necessary to protect him and his

family’s safety, Sajous could not overcome the presumption in favor of allowing

the public access to his records.

      We AFFIRM the denial of Sajous’s motion to seal.




                                            3